         Case 3:18-cv-00106-BAJ-SDJ      Document 81    07/02/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


  SUZANNE GARRICK FICKLIN BABIN                                           CIVIL ACTION

  VERSUS

  DOLLAR GENERAL                                                  NO: 18-00106-BAJ-SDJ

                              RULING AND ORDER

        Before the Court is the Rule 59 Motion for Reconsideration and/or New

Trial (Doc. 70) filed by Plaintiff Suzanne Garrick Ficklin Babin. Defendant DG

Louisiana, LLC has filed a response in opposition. (Doc. 78). For the following

reasons, the Rule 59 Motion for Reconsideration and/or New Trial (Doc. 70) is

DENIED.

   I.      BACKGROUND

        Plaintiff alleged that on July 30, 2017, she was shopping at a Dollar General

store in Livingston, Louisiana when she slipped on water on the floor and fell, causing

injury. (Doc. 1-1 at 2). Plaintiff alleged negligence on the part of DG Louisiana, LLC

for failure to take any and all actions necessary to prevent injury. Id. DG Louisiana,

LLC filed a motion for summary judgment. (Doc. 57). The motion was unopposed.

The Court granted the motion for summary judgment on the grounds that Plaintiff

could not prove that there was water on the floor of the Dollar General store that

posed an unreasonable risk of harm to her, as required by the Louisiana Merchant

Liability Act. (Doc. 66).




                                          1
          Case 3:18-cv-00106-BAJ-SDJ      Document 81    07/02/20 Page 2 of 5




   II.      LEGAL STANDARD

         To prevail on a Rule 59(e) motion, Plaintiff must “clearly establish” that the

Court’s ruling was “manifestly erroneous” or offer newly discovered evidence

justifying reconsideration. Schiller v. Physicians Res. Grp., Inc., 342 F.3d 563, 567

(5th Cir. 2003).

         A Rule 59(e) motion used to present newly discovered evidence should be

granted only if “(1) the facts discovered are of such a nature that they would probably

change the outcome; (2) the facts alleged are actually newly discovered and could not

have been discovered earlier by proper diligence; and (3) the facts are not merely

cumulative or impeaching.” Montgomery v. Wells Fargo Bank, N.A., 459 F. App’x 424,

429 (5th Cir. 2012) (citing Infusion Res., Inc. v. Minimed, Inc., 351 F.3d 688, 696–97

(5th Cir. 2003)). When determining whether to grant a Rule 59(e) motion, the Fifth

Circuit also considers: (1) the probative value of the evidence, (2) whether the

evidence was available to the moving party at the time of the summary judgement

motion, (3) the reason that the moving party did not present the evidence before

summary judgment was effectively granted, and (4) potential prejudice to the non-

moving party. Luig v. N. Bay Enterprises, Inc., 817 F.3d 901, 906 (5th Cir. 2016).

   II.      DISCUSSION

         To recover against Defendant under the Louisiana Merchant Liability Act,

Plaintiff must prove that (1) the condition existing on Defendant’s premises presented

an unreasonable risk of harm to her and that the risk of harm was reasonably



                                            2
        Case 3:18-cv-00106-BAJ-SDJ       Document 81       07/02/20 Page 3 of 5




foreseeable; (2) Defendant either created or had actual or constructive notice of the

condition; and (3) Defendant failed to exercise reasonable care. La. R.S. 9:2800.6(B).

      Plaintiff submits two affidavits in support of her motion for reconsideration

from individuals she claims recently contacted her by sheer coincidence. Plaintiff

contends that these affidavits demonstrate that 1) there was a condition existing on

Defendant’s premises that presented an unreasonable and reasonably foreseeable

risk of harm to her and 2) Defendant either created or had actual or constructive

notice of the condition. Plaintiff further contends that she did not present these

affidavits before summary judgment was granted because she has been extremely ill

over the last year and unable to attend scheduled meetings with counsel or

participate in the defense of this matter.

      Assuming     arguendo    that   Plaintiff’s   affidavits   satisfy   the   first   two

requirements of the Louisiana Merchant Liability Act, the motion for summary

judgment must still be granted.       This is because to recover against Defendant,

Plaintiff must also prove the elements of an ordinary negligence claim, which are

1) that the defendant had a duty to conform his conduct to a specific standard, 2) that

the defendant’s conduct failed to conform to the appropriate standard, 3) that the

defendant’s substandard conduct was a cause in fact of the plaintiff’s injuries, 4) that

the defendant’s substandard conduct was a legal cause of the plaintiff’s injuries, and

5) actual damages. Audler v. CBC Innovis Inc., 519 F.3d 239, 249 (5th Cir. 2008).

      As discussed in the Court’s ruling on Defendant’s motion for summary

judgment, Plaintiff admitted that the incident was not caused by any water or



                                             3
          Case 3:18-cv-00106-BAJ-SDJ     Document 81    07/02/20 Page 4 of 5




substance on the floor of the Dollar General store. (Doc. 57-1 at 7). Plaintiff also

testified that she did not know whether she slipped on water or tripped over a

protruding box or boxes of Coca-Cola. (Doc. 57-4 at 144). Thus, Plaintiff cannot prove

that Defendant’s alleged negligence was a cause in fact of her injuries. Plaintiff’s

newly submitted affidavits do not change the Court’s determination. One affiant,

Margie Gomez, stated that she was at the Dollar General store when Plaintiff fell and

saw water on the floor where the fall occurred. (Doc. 70-3). However, Gomez did not

witness Plaintiff’s fall. The other affiant, Blaze Zuvich, was not even in the Dollar

General store when Plaintiff fell. (Doc. 70-4). Thus, Plaintiff’s newly submitted

affidavits do not change the outcome of this case.

      Additionally, Plaintiff’s reasons for failing to present these affidavits before

summary judgment was granted are not valid. Discovery in this matter was due to

be completed by January 14, 2020, yet Plaintiff never submitted a request to extend

the discovery deadline beyond that time. Further, Defendant’s motion for summary

judgment was unopposed, and Plaintiff did not file a motion for extension of time to

file an opposition. Plaintiff’s illness did not preclude her counsel from taking either

of these steps, which could have led to the discovery of the affidavits before summary

judgment was granted. Therefore, Plaintiff’s motion for reconsideration must be

denied.




                                          4
         Case 3:18-cv-00106-BAJ-SDJ   Document 81   07/02/20 Page 5 of 5




  III.    CONCLUSION

     Accordingly,

     IT IS ORDERED that the Rule 59 Motion for Reconsideration and/or

New Trial (Doc. 70) is DENIED.



                               Baton Rouge, Louisiana, this 2nd day of July, 2020



                                      _____________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                        5
